In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00087-CV
        ______________________________


      MELVIN EARL GOODSPEED, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 202nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 00F0659-202




     Before Morriss, C.J., Carter and Moseley, JJ.
             Opinion by Justice Moseley
                                            OPINION

       Melvin Earl Goodspeed was convicted of aggravated sexual assault of a child in 2001. He

was sentenced to ninety-nine years’ imprisonment and was ordered to pay $237.25 in court costs.

On July 11, 2011, the trial court noticed a withdrawal of the $237.25 from Goodspeed’s inmate

trust account. Goodspeed appeals from a withdrawal notification on the grounds that it was

issued outside of the trial court’s ―plenary power,‖ ―without any notice being given,‖ and without

an itemization of costs. We dismiss the appeal for want of jurisdiction.

       Section 501.014(e) of the Texas Government Code provides that upon ―notification by a

court, the department shall withdraw from an inmate’s account any amount the inmate is ordered

to pay by order of the court under this subsection,‖ and shall make payment ―as ordered by the

court.‖ TEX. GOV’T CODE ANN. § 501.014(e) (West Supp. 2010). A notification to withdraw

funds can be issued ―as payment in full for all orders for court fees and costs.‖ TEX. GOV’T CODE

ANN. § 501.014(e)(4). Proceedings under this section are civil in nature and are not part of the

underlying criminal case. Harrell v. State, 286 S.W.3d 315, 316 (Tex. 2009).

       The Texas Supreme Court held in Harrell that because these post-judgment collection

efforts are designed to reimburse the State, and not to punish the inmate, ―due process is satisfied if

the inmate receives notice and the opportunity to be heard after funds are withdrawn.‖ Id. The

opportunity to be heard can be secured ―via motion made by the inmate.‖ Id. at 321. Here, it is

clear that Goodspeed received a copy of the withdrawal notice. However, unlike the inmate in



                                                  2
Harrell, Goodspeed did not file a motion complaining of the notice with the trial court. Instead,

he immediately filed this appeal.

       As explained in Harrell, a withdrawal notification is not an ―order‖ in the traditional sense

of a court order, judgment, or decree issued after notice and hearing in either a civil or criminal

proceeding. Id. at 316 n.1; Bryant v. State, No. 07-10-0358-CV, 2011 WL 2175769, at *1 n.3

(Tex. App.—Amarillo June 3, 2011, no pet.) (mem. op.); Jewell v. State, No. 06–10–00114–CV,

2011 WL 1642769, at *1 (Tex. App.—Texarkana Apr. 29, 2011, no pet.) (mem. op.) (―The trial

court’s ruling on the inmate’s contest [to a withdrawal notification] is what can be appealed.‖).

Because a notice of withdrawal is not an order, there is no final order from which Goodspeed may

appeal. Williams v. State, 332 S.W.3d 694, 698 (Tex. App.—Amarillo 2011, pet. denied) (citing

Ramirez v. State, 318 S.W.3d 906, 908 (Tex. App.—Waco 2010, no pet.) (holding that ―[o]nly

when [the withdrawal notification is] properly challenged and denied relief is there a trial court

order that is final from which the inmate . . . can appeal‖)).

       Accordingly, we dismiss the appeal for want of jurisdiction.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        October 10, 2011
Date Decided:          October 12, 2011




                                                  3